DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 5, 7, 9, 11-15, 17 and 21 have been amended. Claims 1-21 are currently pending. Applicant’s amendments, with respect to claims 1, 11, 17 and 21, overcome §102 rejections to the claims. The 102 rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, filed on 05/10/2022, with respect to the rejection(s) of claim(s) 1, 11, 17 and 21 under 35 USC 102 indicate that Abhyankar ‘916 does not disclose "an output buffer to: receive the cipher text and the configuration, create the assembled messaged in the output buffer according to the configuration, and provide the assembled message based on creating the assembled message". This has been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made. Please see the rejections below.

Claim Objections
Claim 21 is/are objected to because of the following informalities: “create the assembled messaged” should be “create the assembled message”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 10-11, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyankar et al., US-20210165916-A1 (hereinafter “Abhyankar ‘916”) in view of Watanabe, US-20070154018-A1 (hereinafter “Watanabe ‘018”).
Per claim 1 (independent):
Abhyankar ‘916 discloses: A cryptographic accelerator, comprising: an input buffer to store an additional authenticated data (AAD) portion of a message and a plain text portion of the message (FIG. 3, [0066], the inputs (an input buffer) used by the encryption circuit 14 to generate the GMAC include the plaintext message 18 (a plain text portion), any additional authenticated data (AAD)  … the AAD may be a message identifier … IP Address, and/or Port Numbers.);
a cryptographic engine to:
generate cipher text using the plain text portion of the message (FIG. 3, [0071], Step 104, GENERATE CONCATENATED MESSAGE, includes concatenating the first digital signature 12 to the plaintext message 18 (the plain text portion) to generate a concatenated message 20; [0072], Step 106, ENCRYPT CONCATENATED MESSAGE, includes encrypting, with the encryption circuit 14, the concatenated message 20 into a ciphertext 22 (ciphet text).);
generate a message authentication code (MAC) using the AAD portion and either the plain text portion or the cipher text (FIG. 3, [0066], the inputs used by the encryption circuit 14 to generate the GMAC (MAC) include the plaintext message 18 (plain text portion), any additional authenticated data (AAD; the AAD).);
determine a configuration for creating an assembled message (FIG. 3, [0071], Step 104, GENERATE CONCATENATED MESSAGE, includes concatenating the first digital signature 12 to the plaintext message 18 to generate a concatenated message 20, with the encryption circuit 14; [0072], Step 106, ENCRYPT CONCATENATED MESSAGE, includes encrypting, with the encryption circuit 14, the concatenated message 20 into a ciphertext 22; Note that both the ciphertext 22 and the AAD as an assembled message would be outputted to the channel (See FIG. 3).).

Abhyankar ‘916 does not disclose but Watanabe ‘018 discloses: provide the cipher text and the configuration; and an output buffer to:
receive the cipher text and the configuration, 
create the assembled messaged in the output buffer according to the configuration and 
provide the assembled message based on creating the assembled message
(FIG. 1A, [0049], The encryption module 14 includes a plurality of encryption engines 20 (20a, 20b, 20c, . . . ) (the configuration) … to be selected by the controller 16 … further include a data buffer 22 (an output buffer) coupled to each of the plurality of encryption engines 20; FIG. 10, [0062], referring to FIG. 1, the second predetermined portion may be encrypted using the encryption engine 20a, and the remaining portion may be encrypted using the encryption engine 20b, and the respective encrypted data are combined (assembled) with the first predetermined portion into the encrypted data segment (the assembled message; See 80 in FIG. 10) in the data buffer 22 (the output buffer), and sent to the output buffer 18; [0063], the plaintext data for the first predetermined portion 84, the ciphertext (the cipher text) for the second predetermined portion 84, and the ciphertext (the cipher text) for the remaining portion 86 are sent to the data buffer 22 in this order.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Abhyankar ‘916 with the assembly of encrypted data segments in the data buffer according to a predetermined encryption scheme as taught by Watanabe ‘018 because it would provide communications and transactions which is less vulnerable to brute force and other attacks and also has high flexibility and compatibility since each input data segment is to be aggregated as encrypted in a data buffer based on a different encryption information before transmission [0004][0050].  Additionally, Watanabe ‘018 is analogous to the claimed invention because it teaches an apparatus for encrypting/decrypting data [0046].

Per claim 6 (dependent on claim 1):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Abhyankar ‘916 discloses: The cryptographic accelerator of claim 1, wherein the configuration indicates that the assembled message is to consist of the AAD portion and the cipher text (FIG. 3, [0072], Step 106, ENCRYPT CONCATENATED MESSAGE, includes encrypting, with the encryption circuit 14, the concatenated message 20 into a ciphertext 22; Note that both the ciphertext 22 and the AAD as an assembled message would be outputted to the channel (See FIG. 3).).

Per claim 7 (dependent on claim 6):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference.
Abhyankar ‘916 discloses: The cryptographic accelerator of claim 6, wherein the cryptographic engine, to provide the at least the cipher text to the output buffer to create the assembled message, is to:
copy the AAD portion to the output buffer, and provide the cipher text to the output buffer such that the cipher text is concatenated to the AAD portion in the output buffer (FIG. 3, [0072], Step 106, ENCRYPT CONCATENATED MESSAGE, includes encrypting, with the encryption circuit 14, the concatenated message 20 into a ciphertext 22; Note that both the ciphertext 22 and the AAD as an assembled message would be outputted to the channel (See FIG. 3).).

Per claim 10 (dependent on claim 1):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Abhyankar ‘916 discloses: The cryptographic accelerator of claim 1, wherein the configuration is determined based on a communication protocol to be used to transmit the assembled message (FIG. 3, [0073], Step 108, TRANSMIT CIPHERTEXT, includes transmitting, with the first processor component 16, the ciphertext 22 via a communications channel to the second processor component 24 … transmitted over the CAN bus … other communication protocols.).

Per claim 11 (independent):
Abhyankar ‘916 discloses: A system, comprising: a cryptographic accelerator comprising: 
an input buffer to store an additional authenticated data (AAD) portion of a message and a plain text portion of the message in an input buffer (FIG. 3, [0066], the inputs (an input buffer) used by the encryption circuit 14 to generate the GMAC include the plaintext message 18 (a plain text portion), any additional authenticated data (AAD; an AAD portion) … the AAD may be a message identifier … IP Address, and/or Port Numbers.);
a cryptographic engine to: 
generate cipher text using the plain text portion of the message (FIG. 3, [0071], Step 104, GENERATE CONCATENATED MESSAGE, includes concatenating the first digital signature 12 to the plaintext message 18 (plain text portion) to generate a concatenated message 20; [0072], Step 106, ENCRYPT CONCATENATED MESSAGE, includes encrypting, with the encryption circuit 14, the concatenated message 20 into a ciphertext 22.);
generate a message authentication code (MAC) using the AAD portion and either the plain text portion or the cipher text, and provide the cipher text (FIG. 3, [0066], the inputs used by the encryption circuit 14 to generate the GMAC (MAC) include the plaintext message 18 (the plain text portion), any additional authenticated data (AAD; the AAD portion); [0072], Step 106, ENCRYPT CONCATENATED MESSAGE, includes encrypting, with the encryption circuit 14, the concatenated message 20 into a ciphertext 22 (the cipher text));
a communication component to: receive the assembled message, and transmit the assembled message (FIG. 3, [0073], Step 108, TRANSMIT CIPHERTEXT, includes transmitting, with the first processor component 16, the ciphertext 22 via a communications channel to the second processor component 24 … transmitted over the CAN bus … other communication protocols.).

Abhyankar ‘916 does not disclose but Watanabe ‘018 discloses: an output buffer to:
receive the cipher text; 
create an assembled messaged in the output buffer based on a configuration, the assembled message including at least the cipher text, and provide the assembled message for transmission
(FIG. 1A, [0049], The encryption module 14 includes a plurality of encryption engines 20 (20a, 20b, 20c, . . . ) (a configuration) … to be selected by the controller 16 … further include a data buffer 22 (the output buffer) coupled to each of the plurality of encryption engines 20; FIG. 10, [0062], referring to FIG. 1, the second predetermined portion may be encrypted using the encryption engine 20a, and the remaining portion may be encrypted using the encryption engine 20b, and the respective encrypted data are combined (assembled) with the first predetermined portion into the encrypted data segment (the assembled message; See 80 in FIG. 10) in the data buffer 22 (the output buffer), and sent to the output buffer 18 (for transmission); [0063], the plaintext data for the first predetermined portion 84, the ciphertext (the cipher text) for the second predetermined portion 84, and the ciphertext (the cipher text) for the remaining portion 86 are sent to the data buffer 22 in this order.).

Per claim 14 (dependent on claim 11):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 16 (dependent on claim 11):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Per claim 17 (independent):
Abhyankar ‘916 discloses: A method, comprising: 
storing, in an input buffer of a cryptographic accelerator, an additional authenticated data (AAD) portion of a message and a plain text portion of the message (FIG. 3, [0066], the inputs (an input buffer) used by the encryption circuit 14 (a cryptographic accelerator) to generate the GMAC include the plaintext message 18 (a plain text portion), any additional authenticated data (AAD; an AAD portion)  … the AAD may be a message identifier … IP Address, and/or Port Numbers.);
generating, in a cryptographic engine of the cryptographic accelerator, cipher text using the plain text portion of the message (FIG. 3, [0071], Step 104, GENERATE CONCATENATED MESSAGE, includes concatenating the first digital signature 12 to the plaintext message 18 (plain text portion) to generate a concatenated message 20; [0072], Step 106, ENCRYPT CONCATENATED MESSAGE, includes encrypting, with the encryption circuit 14, the concatenated message 20 into a ciphertext 22);
generating, in the cryptographic engine, a message authentication code (MAC) using the AAD portion and either the plain text portion or the cipher text (FIG. 3, [0066], the inputs used by the encryption circuit 14 to generate the GMAC (MAC) include the plaintext message 18 (plain text portion), any additional authenticated data (AAD; the AAD).);
assembling a secure message based on a configuration associated with a communication protocol to be used to transmit the secure message (FIG. 3, [0071], Step 104, GENERATE CONCATENATED MESSAGE, includes concatenating the first digital signature 12 to the plaintext message 18 to generate a concatenated message 20, with the encryption circuit 14; [0072], Step 106, ENCRYPT CONCATENATED MESSAGE, includes encrypting, with the encryption circuit 14, the concatenated message 20 into a ciphertext 22; Note that both the ciphertext 22 and the AAD as a secure message would be outputted to the channel (See FIG. 3); FIG. 2, [0065], the method 100 reduces an overhead associated with transmitting IVs and Tags … the examples in the following disclosure assume a CAN bus (communication protocol) with a data size (i.e., a plaintext message 18) of 6 bytes, and a 16 byte key size … will apply to other communication protocols having different maximum payloads);
providing the secure message for transmission (FIG. 3, [0073], Step 108, TRANSMIT CIPHERTEXT, includes transmitting, with the first processor component 16, the ciphertext 22 via a communications channel to the second processor component 24 … transmitted over the CAN bus … other communication protocols.).

Abhyankar ‘916 does not explicitly disclose the place in which the secure message is to be assembled but Watanabe ‘018 discloses: assembling, in an output buffer of the cryptographic accelerator, a secure message based on a configuration to transmit the secure message (FIG. 1A, [0049], The encryption module 14 includes a plurality of encryption engines 20 (20a, 20b, 20c, . . . ) (a configuration) … to be selected by the controller 16 … further include a data buffer 22 (an output buffer) coupled to each of the plurality of encryption engines 20; FIG. 10, [0062], referring to FIG. 1, the second predetermined portion may be encrypted using the encryption engine 20a, and the remaining portion may be encrypted using the encryption engine 20b, and the respective encrypted data are combined (assembled) with the first predetermined portion into the encrypted data segment (a secure message; See 80 in FIG. 10) in the data buffer 22 (an output buffer), and sent to the output buffer 18 (for transmission).).

Per claim 18 (dependent on claim 17):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 20 (dependent on claim 17):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Claim(s) 2-5, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyankar ‘916 in view of Watanabe ‘018 and MAKARAM et al., US-20210089388-A1 (hereinafter “MAKARAM ‘388”).
Per claim 2 (dependent on claim 1):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Abhyankar ‘916 discloses: The cryptographic accelerator of claim 1, wherein the configuration indicates that the assembled message is to consist of the AAD portion, the cipher text … (FIG. 3, [0072], Step 106, ENCRYPT CONCATENATED MESSAGE, includes encrypting, with the encryption circuit 14, the concatenated message 20 into a ciphertext 22; Note that both the ciphertext 22 and the AAD as an assembled message would be outputted to the channel (See FIG. 3).).
Abhyankar ‘916 in view of Watanabe ‘018 does not disclose but MAKARAM ‘388 discloses: the assembled message is to consist of the AAD portion, the cipher text, and the MAC (FIG. 6A, [0043], some plain text content (P) is to be encrypted prior to transmission … a MAC computation is performed on the encrypted content (cipher text) including the encrypted pCRC. Any additional authentication only data (such as a header shown as A in FIG. 6A; AAD portion) are also fed into MAC computation circuit 630 to generate the tag (MAC); Note that the message 640 of the transmitter in FIG. 6A corresponds to the assembled message.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Abhyankar ‘916 in view of Watanabe ‘018 with the preparation of a message to be transmitted by concatenating AAD, the encrypted content including protection bits and a tag generated from a MAC calculation as taught by MAKARAM ‘388 because it would ensure security properties and no data leakage by computing a link IDE MAC on the encrypted data [0016]. Additionally, MAKARAM ‘388 is analogous to the claimed invention because it teaches a message authentication code (MAC) circuit coupled to the cryptographic circuit to compute a MAC comprising a tag using header information, the encrypted data, and the encrypted protection code [ABSTRACT].

Per claim 3 (dependent on claim 2):
Abhyankar ‘916 in view of Watanabe ‘018 and MAKARAM ‘388 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Abhyankar ‘916 in view of Watanabe ‘018 does not disclose but MAKARAM ‘388 discloses: The cryptographic accelerator of claim 2, wherein the cryptographic engine, to provide the at least the cipher text to the output buffer to create the assembled message, is to: copy the AAD portion to the output buffer, provide the cipher text to the output buffer such that the cipher text is concatenated to the AAD portion in the output buffer, and provide the MAC to the output buffer such that the MAC is concatenated to the cipher text in the output buffer (FIG. 6A, [0043], some plain text content (P) is to be encrypted prior to transmission … a MAC computation is performed on the encrypted content (cipher text) including the encrypted pCRC. Any additional authentication only data (such as a header shown as A in FIG. 6A; AAD portion) are also fed into MAC computation circuit 630 to generate the tag (MAC); Note that the message 640 of the transmitter in FIG. 6A includes the A (AAD), the cipher text (cipher text) and the Tag (MAC).).

Per claim 4 (dependent on claim 1):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Abhyankar ‘916 in view of Watanabe ‘018 does not disclose but MAKARAM ‘388 discloses: The cryptographic accelerator of claim 1, wherein the configuration indicates that the assembled message is to consist of the cipher text and the MAC (FIG. 6A, [0043], some plain text content (P) is to be encrypted prior to transmission … a MAC computation is performed on the encrypted content (cipher text) including the encrypted pCRC. Any additional authentication only data (such as a header shown as A in FIG. 6A) are also fed into MAC computation circuit 630 to generate the tag (MAC); Note that the message 640 of the transmitter in FIG. 6A includes the A, the cipher text (cipher text) and the Tag (MAC).).

Per claim 5 (dependent on claim 4):
Abhyankar ‘916 in view of Watanabe ‘018 and MAKARAM ‘388 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
Abhyankar ‘916 in view of Watanabe ‘018 does not disclose but MAKARAM ‘388 discloses: The cryptographic accelerator of claim 4, wherein the cryptographic engine, to provide the at least the cipher text to the output buffer to create the assembled message, is to: 
provide the cipher text to the output buffer, and provide the MAC to the output buffer such that the MAC is concatenated to the cipher text in the output buffer (FIG. 6A, [0043], some plain text content (P) is to be encrypted prior to transmission … a MAC computation is performed on the encrypted content (cipher text) including the encrypted pCRC. Any additional authentication only data (such as a header shown as A in FIG. 6A) are also fed into MAC computation circuit 630 to generate the tag (MAC); Note that the message 640 of the transmitter in FIG. 6A includes the A, the cipher text (cipher text) and the Tag (MAC).).

Per claim 12 (dependent on claim 11):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 13 (dependent on claim 11):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Per claim 19 (dependent on claim 17):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Claim(s) 8-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyankar ‘916 in view of Watanabe ‘018 and Anand et al., US-20020191793-A1 (hereinafter “Anand ‘793”).
Per claim 8 (dependent on claim 1):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Abhyankar ‘916 in view of Watanabe ‘018 does not disclose but Anand ‘793 discloses: The cryptographic accelerator of claim 1, wherein the configuration indicates that the assembled message is to consist of the cipher text (FIGS. 2 and 7, [0058], The control word indicates which bytes of the data word are to be encrypted to be cipher data or to remained unchanged to be clear data, and which bytes of the data word are to be hashed or not; [0059], under the control of SA input control unit 212, multiplexer 714 sends either clear data or cipher data (cipher text) to OFIFO 210 depending on the security protocol requirements (configuration) indicated in command word 602.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Abhyankar ‘916 in view of Watanabe ‘018 with the generation of clear data or cipher data to an output FIFO buffer (OFIFO) as taught by Anand ‘793 because it would enable output packets to be generated adaptively according to various encryption protocols [0052][0059]. Additionally, Anand ‘793 is analogous to the claimed invention because it teaches the architecture of cryptographic processor for a single independent channel of cryptographic core [0030].

Per claim 9 (dependent on claim 8):
Abhyankar ‘916 in view of Watanabe ‘018 and Anand ‘793 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Abhyankar ‘916 in view of Watanabe ‘018 does not disclose but Anand ‘793 discloses: The cryptographic accelerator of claim 8, wherein the cryptographic engine, when providing the at least the cipher text to the output buffer to create the assembled message, is to provide only the cipher text to the output buffer (FIGS. 2 and 7, [0059], under the control of SA input control unit 212, multiplexer 714 sends either clear data or cipher data (cipher text) to OFIFO 210 (output buffer) depending on the security protocol requirements indicated in command word 602.).

Per claim 15 (dependent on claim 11):
Abhyankar ‘916 in view of Watanabe ‘018 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyankar ‘916 in view of Watanabe ‘018 and MAKARAM ‘388.
Per claim 21 (independent):
Abhyankar ‘916 discloses: A cryptographic accelerator, comprising:
an input buffer to store an additional authenticated data (AAD) portion of a message and a plain text portion of the message (FIG. 3, [0066], the inputs (an input buffer) used by the encryption circuit 14 to generate the GMAC include the plaintext message 18 (a plain text portion), any additional authenticated data (AAD; an AAD portion) … the AAD may be a message identifier … IP Address, and/or Port Numbers.);
a cryptographic engine to:
generate a message authentication code (MAC) using the AAD portion and the plain text portion (FIG. 3, [0066], the inputs used by the encryption circuit 14 to generate the GMAC (MAC) include the plaintext message 18 (plain text portion), any additional authenticated data (AAD).);
determine a configuration for creating an assembled message and 
provide the AAD portion, the plain text portion, and the MAC 
(FIG. 3, [0066], the inputs used by the encryption circuit 14 to generate the GMAC (the MAC) include the plaintext message 18 (the plain text portion), any additional authenticated data (AAD; the AAD portion); [0071], Step 104, GENERATE CONCATENATED MESSAGE, includes concatenating the first digital signature 12 to the plaintext message 18 to generate a concatenated message 20, with the encryption circuit 14; [0072], Step 106, ENCRYPT CONCATENATED MESSAGE, includes encrypting, with the encryption circuit 14, the concatenated message 20 into a ciphertext 22; Note that both the ciphertext 22 and the AAD as an assembled message would be outputted to the channel (See FIG. 3).).

Abhyankar ‘916 does not disclose but Watanabe ‘018 discloses: an output buffer to:
receive the plain text portion; 
create the assembled messaged in the output buffer according to the configuration; and provide the assembled message based on creating the message
(FIG. 1A, [0049], The encryption module 14 includes a plurality of encryption engines 20 (20a, 20b, 20c, . . . ) (the configuration) … to be selected by the controller 16 … further include a data buffer 22 (the output buffer) coupled to each of the plurality of encryption engines 20; FIG. 10, [0062], referring to FIG. 1, the second predetermined portion may be encrypted using the encryption engine 20a, and the remaining portion may be encrypted using the encryption engine 20b, and the respective encrypted data are combined (assembled) with the first predetermined portion into the encrypted data segment (the assembled message; See 80 in FIG. 10) in the data buffer 22 (the output buffer), and sent to the output buffer 18; [0063], the plaintext data (the plain text portion) for the first predetermined portion 84, the ciphertext  for the second predetermined portion 84, and the ciphertext for the remaining portion 86 are sent to the data buffer 22 in this order.).

Watanabe ‘018 discloses that the plain text portion and the ciphertext portion only is to be received by the data buffer but the AAD portion and the MAC. MAKARAM ‘388 discloses: an output buffer to: receive the AAD portion and the MAC; and provide the assembled message based on creating the message (FIG. 6A, [0043], some plain text content (P) is to be encrypted prior to transmission … a MAC computation is performed on the encrypted content including the encrypted pCRC. Any additional authentication only data (such as a header shown as A in FIG. 6A; the AAD portion) are also fed into MAC computation circuit 630 to generate the tag (the MAC); Note that the message 640 of the transmitter in FIG. 6A corresponds to the assembled message.). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499